Kane, J.,
concurs in the following memorandum. Kane, J. (concurring). While I agree with the majority’s conclusion upholding the validity of the exemption claimed by respondent, it should be noted that there is an ambiguity in the existing statutory procedures which could pose difficulties in future cases should it be held that the acquisition was not exempt. Judicial review of a determination and findings made pursuant to EDPL article 2 must be sought within 30 days after publication thereof is completed (EDPL 207, subd [A]). However, the article does not specify how or when the condemnor should finally determine its exemption from such provisions. Consequently, while this court is authorized to review the basis of the asserted exemption (EDPL 207, subd [C], par [4]), it is far from certain when that limited issue would pass beyond judicial scrutiny. The instant petition was filed shortly after petitioner received notice of the respondent’s efforts pursuant to EDPL 302 in which the exemption was alleged and there is no indication he was ever formally advised of the district’s position in that regard on any earlier date. Accordingly, the proceeding itself appears to be timely. Nevertheless, had we decided on the merits that article 2 did apply to this proposed acquisition, it would belatedly undo the roughly analogous procedures which the condemnor had already completed (cf. EDPL 206). This possibility demonstrates the importance of providing a mechanism for an early resolution of the exemption issue. Since the present statutory scheme does not directly address this problem, the matter deserves legislative consideration.